      Case 1:19-cv-04623-DLI-SJB Document 32 Filed 02/14/20 Page 1 of 2 PageID #: 125
  REDACTEDREDACTEDREDACTED
AO 440 (Rev. 06112) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Eastern District of New York

                                                                       )
ARECELIS POLANCO, Administrator of the ESTATE                          )
     OF LAYLEEN CUBILETTE-POLANCO,                                     )
                                                                       )
                              Plaintiffts)
                                                                       )
                                                                       )
                                   v.                                         Civil Action No. 19-CV-4623 (DLI) (SJB)
                                                                       )
                                                                       )
  THE CITY OF NEW YORK, COLLEEN VESSELL,                               )
  TYKISHA WILLIAMS, TALAYA GALES, BIANCA                               )
   GARCIA, SHEVONNE DAVIS, and JANE DOE,                               )
                             Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address) Bianca Garcia, DOC Badge No. 12606
                                             Rose M. Singer Center
                                             19-19 Hazen Street
                                             East Elmhurst, NY 11370




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: DAVID B. SHANIES LAW OFFICE
                                             411 LAFAYETTE STREET, SIXTH FLOOR
                                             NEW YORK, NEW YORK 10003




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                                  DOUGLAS C. PALMER
                                                                                 CLERK OF COURT


 Date: __        --=-0__
                      1/__
                         0 __
                           3/__
                              2 ____02
                                    0        _                                                    /s/ Eddie Manson
                                                                                            Signature of Clerk or Deputy Clerk
       Case 1:19-cv-04623-DLI-SJB Document 32 Filed 02/14/20 Page 2 of 2 PageID #: 126


AO 440 (Rev. 06112)   Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-4623 (DLI) (SJB)


                                                       PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

            This summons for (name a/individual and title, ifany)            Bianca Garcia
                                                                            -----------------------------------------------
 was received by me on (date)                       02/03/2020

            o   I personally served the summons on the individual at (place)

          ____________________________________________                                 on (date)                                 ; or

            o   I left the summons at the individual's residence or usual place of abode with (name)
                                                                        , a person of suitable age and discretion who resides there,
           ---------------------------------
            on (date)                                 , and mailed a copy to the individual's last known address; or

            if I served the summons            on (name a/individual)      Captain Shevonne Davis (Badge # 749), Supervisor                 ,who is
             designated by law to accept service of process on behalf of (name a/organization)                           Bianca Garcia
                                                                                        on (date)          02/06/2020            ; or
           --------------------------------------------                                             -----~~~~----

            o   I returned the summons unexecuted because
                                                                            ----------------------------------------
                                                                                                                                                 ; or

            o   Other (specify):




            My fees are $              95.00          for travel and $          0.00                                                     95.00




 Date:
            I de::~eo;:::~ penalty perjury of              that this inf_o_rm
                                                                          __a_ti_on_~_is_t_ru_e~.~~.l..~~~::::-----~--=----~--,J\
                                                                                                         __\~~......_,
                                                                                                              __                 c _
                                                                                                    Server's signature

                                                                          Juan de los Santos, New York Process Server No. 2067123
                                                                                              Printed name and title

                                                                                           54 Bristol Street, Suite 7F
                                                                                           Brooklyn, New York 11212

                                                                                                     Server's address

  Additional information regarding attempted service, etc:
   On February 06, 2020 at 12:29 p.m., at 19-19 Hazen Street, East Elmhurst, New York, 11370 (NYC Department of
   Correction Rose M. Singer Center), I served the within summons in a civil action and amended complaint with jury trial
   demand, in this matter, on Bianca Garcia (NYC Dept. of Correction Badge #12606), Defendant, by delivering true
   copies of each to Captain Shevonne Davis (NYC Dept. of Correction Badge # 749), Supervisor, who indicated that
   she was an officer expressly authorized to accept process for said Defendant. On February 10, 2020, I also mailed
   true copies of said pleadings and court documents to said defendant at the above address by first class mail in an
   envelope marked "personal and confidential" under the exclusive care of the United States Postal Service.
                                                                                                               Juan de los Santos
                                                                                                       New York Process Server # 2067123
                                                                                                            54 Bristol Street, Ste. 7F
                                                                                                              Brooklyn, NY 11212
